This cause having heretofore been submitted to the Court upon the transcript of record of the judgment herein, and counsel for the respective parties having filed a stipulation herein on the 19th day of September, 1940, agreeing to a reversal of said cause on the ground hereinafter set forth; it is therefore considered, ordered and adjudged by the Court that the decree of the Circuit Court for Highlands County, dated February 12, 1940, entered in this cause and filed in the office of the Clerk of the Circuit Court of Highlands County on February 27, 1940, recorded in Chancery Order Book 20, page 559, records of said court, was in error in so far as it reversed the county judge and directed the removal of appellant, Bertha Irons, as executrix of the estate of Helen B. Miller, deceased, and to that extent the said decree is reversed; it is further ordered that the Chancellor remand the cause to the County Judge's Court for Highlands County and that thereupon the said county judge's court resume jurisdiction of the administration of said estate with the said Bertha Irons as the duly appointed, qualified and acting executrix thereof and that the costs of this appeal be taxed against the appellant.
Reversed and remanded.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 272